DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (JP 2020029098) in view of  Takahashi (US 2003/0020797), and further in view of Takehara (CN 101847449).
With regard to claim 1, Yoshida discloses a printing apparatus (100) comprising:
a recording unit (10) configured to record an image on a medium (1) [roll paper];
a housing configured to accommodate the recording unit; and
a cover (4) provided at the housing and configured to be opened and closed [Fig. 3], the cover being configured such that an interior of the housing is visible [Fig. 3]; wherein
the cover includes:
a rectangular frame having two long side parts and two short side parts [not labeled; See Fig. 1 and Fig. 3] 
Yoshida does not disclose the cover includes a light transmissive plate that is transmissive and attached to the frame, and each of the long side parts is a hollow structure with a metal material.
However, Takahashi teaches a light transmissive plate [transparent panel] attached to a substantially rectangular frame (7) [Para. 0032; Figs. 7-9].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the cover of Yoshida with a light transmissive plate attached to the frame in order to cover the interior of the housing in a transparent manner.
In addition, Takehara teaches a frame made of hollow metal.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the long side parts as a hollow structure with a metal material, since it has been held to within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
With regard to claim 4, Yoshidas’ modified printing apparatus discloses all the limitations of claim 1, and Takahashi also discloses a light transmissive plate (16) transparent panel supported by each of the long side parts (7a, 7b).
With regard to claim 5,  Yoshidas’ modified printing apparatus discloses all the limitations of claim 1, and Takahashi also discloses a groove (7a, 7b) [Fig. 8] is provided in a longitudinal direction of each of the long side parts [Fig. 8] and the light transmissive plate (16) is fitted into the groove.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (JP 2020029098) in view of  Takahashi (US 2003/0020797) in view of Takehara (CN 101847449) as applied to claim 1 above, and further in view of Yu (CN 211263548).
With regard to claim 2, Yoshidas’ modified printing apparatus discloses all the limitations of claim 1, but does not disclose wherein each of the long side parts is composed of hollow aluminum member.
However, Yu teaches a frame assembled by aluminum section [See Claim 1].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the long parts of Yoshidas’ cover with a hollow aluminum member, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (JP 2020029098) in view of  Takahashi (US 2003/0020797) in view of Takehara (CN 101847449) as applied to claim 1 above, and further in view of Hug Klaus Dipl-ing (EP 0607879)
With regard to claim 3, Yoshidas’ discloses all the limitations of claim 1, but does not disclose wherein each of the short side parts is composed of a steel plate.
However, Hug Klaus Dipl-ing teaches a cover (17) having short side parts (20) [walls; each composed of a steel plate [See claim 1].
It would have been obvious to one having ordinary skill in the art to configure the short side parts of Yoshidas’ cover with steel plates, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (JP 2020029098) in view of  Takahashi (US 2003/0020797) in view of Takehara (CN 101847449) as applied to claim 1 above, and further in view of Sims (US 4,729,452)
With regard to claim 6, Yoshidas’ modified printing apparatus discloses all the limitations of claim 1, and Yoshida also discloses wherein one of the long side parts is supported by a shaft [Fig. 3] and the other long side part has a greater volume than the one long side part [Fig. 3].  
Yoshida does not disclose the other is provided with a handhold.
However, Sims teaches a long side of a cover provided with a handhold [See Fig. 1 & Fig. 3]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the cover of Yoshida with a handhold as taught by Sims in order to assist the user with opening and closing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/               Examiner, Art Unit 2853                                                                                                                                                                                         
/ERICA S LIN/               Primary Examiner, Art Unit 2853